Order entered January 11, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00835-CV

                        VIKING HEALTHCARE, LLC, Appellant

                                             V.

                             ZEIG ELECTRIC, INC., Appellee

                     On Appeal from the 397th Judicial District Court
                                 Grayson County, Texas
                          Trial Court Cause No. CV-10-0868

                                         ORDER
       The Court has before it appellee Zeig Electric, Inc.’s January 10, 2017 “Motion for

Additional Time Pursuant to Tex. R. App. P. 4.5,” requesting that it be provided fifteen days

from the date the Court rules on the motion to file a motion for rehearing and a motion for en

banc reconsideration. We REQUEST that appellant Viking Healthcare, LLC file a response to

appellee’s motion within TEN DAYS of the date of this Order.




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE